Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s IDS and remarks, filed on 4/11/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
The terminal disclaimer dated 4/11/2022 in approved, and the non-statutory double patenting rejections are withdrawal.


Allowable Subject Matter
Claims 1-39 are allowed.

Reason for Allowance
The present invention is directed to a multiple antenna system (MAS) with multiuser (MU) transmissions ("MU-MAS") exploiting inter-cell multiplexing gain via spatial processing to increase capacity in wireless communications networks
Each independent claim identifies the uniquely distinct features, particularly:
a plurality of antennas or wireless transceiver devices (BTSs) distributed throughout a coverage area without cells, all sharing the same cell identifier (cell ID);  
a plurality of wireless user devices (UEs) communicatively coupled to the BTSs; the MU-MAS chooses a first subset of BTSs for downlink and uplink data communications based on the spatial diversity between the UEs and BTSs; and 
a spatial processing unit exploits interference among the BTSs to create a plurality of concurrent non-interfering downlink (DL) or uplink (UL) data links, including control channel links, between the first subset of BTSs and the UEs within the same frequency band.
The closest prior art:
Nazar (US 20130039332 A1, hereinafter Nazar) discloses a system of spatial inter and intra cell multiplexing in MU-MIMO network (Fig 1-17).
Sahin (US 20140146756 A1, hereinafter Sahin) discloses techniques for inter-cell interference cancellation in MIMO system (Fig 1-5).
Hall (US 20130242956 A1, hereinafter Hall) discloses a non-interference technique for spatially aware mobile ad hoc network (Fig 1-4).
All the prior art disclose conventional MU-MIMO and CoMP network system, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on Error! Unknown document property name.3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473